PER CURIAM.
For reasons stated in the dissenting opinion, the opinion of the Court of Appeals is reversed. This case is remanded to the Court of Appeals for consideration of defendant's remaining issue on appeal.
REVERSED AND REMANDED.
Justice ERVIN did not participate in the consideration or decision of this case.
Opinion
Appeal pursuant to N.C.G.S. § 7A-30(2) from the decision of a divided panel of the Court of Appeals, --- N.C.App. ----, 767 S.E.2d 585 (2014), finding error in judgments entered on 16 September 2011 by Judge Charles H. Henry in Superior Court, New Hanover County, and ordering that defendant receive a new trial. Heard in the Supreme Court on 2 September 2015.